Exhibit 10.2
Restricted Share Unit Agreement


This Restricted Share Unit Agreement (this "Agreement") is made and entered into
as of August 15, 2016 (the "Grant Date"), by and between GSE Systems, Inc., a
Delaware corporation, (the "Company") and Christopher D. Sorrells (the
"Grantee").
WHEREAS, the Company has adopted the GSE Systems, Inc. 1995 Long-Term Incentive
Plan, as amended and restated from time to time (the "Plan"), pursuant to which
Restricted Share Units may be granted;
WHEREAS, as the Grant Date, the Company and the Grantee entered into an
employment agreement pursuant to which Grantee was employed as the Company's
Chief Operating Officer (the "Employment Agreement"); and
WHEREAS, the Company now desires to award Restricted Share Units to be settled
in shares of common stock of the Company in the amount set forth herein.


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
1. Grant of Performance Restricted Share Units. Pursuant to Section 6 of the
Plan, the Company hereby grants to the Grantee an Award for a target number of
Restricted Share Units. Each Restricted Share Unit ("RSU") represents the right
to receive one share of Common Stock, subject to the terms and conditions set
forth in this Agreement and the Plan. The number of RSUs that actually vest for
the Performance Period will be determined by the level of achievement of the
Performance Goals in accordance with Exhibit 1 attached hereto. Capitalized
terms that are used but not defined herein have the meanings ascribed to them in
the Plan.
2. Performance Period. For purposes of this Agreement, the term "Performance
Period" shall be the period commencing on the Grant Date and ending on August
15, 2021.
3. Performance Goals.
3.1 The number of RSUs vested will be determined based on the level of
achievement of the Performance Goals in accordance with Exhibit 1. All
determinations of whether Performance Goals have been achieved, the number of
RSUs vested, and all other matters related to this Section 3 shall be made by
the Compensation Committee of the Board of Directors (the "Compensation
Committee"), in their sole discretion.
3.2 Promptly following completion of a Performance Goal, the Compensation
Committee will review and certify in writing (a) whether, when and to what
extent, the Performance Goal has been achieved, and (b) the number of RSUs that
vest, if any, subject to compliance with the requirements of Section 4. Such
certification shall be final, conclusive and binding on the Grantee, and on all
other persons, to the maximum extent permitted by law.
4. Vesting of RSUs. The RSUs are subject to forfeiture until they vest. Except
as otherwise provided herein, the RSUs will vest and become nonforfeitable as of
the day the Performance Goal is satisfied as certified by the Compensation
Committee in accordance with Section 3.2. The number of RSUs that vest and
become payable under this Agreement shall be determined by the Compensation
Committee based on the level of achievement of the Performance Goals set forth
in Exhibit 1. Notwithstanding anything herein to the contrary, any unvested RSUs
will expire on August 15, 2021.
 
1

--------------------------------------------------------------------------------

5. Termination of Employment.
5.1 Except as otherwise expressly provided in this Agreement or the Employment
Agreement, if the Grantee's employment under the terms of his Employment
Agreement terminates for any reason at any time before all of his or her RSUs
have vested, the Grantee's unvested RSUs shall be automatically forfeited upon
such termination of employment, and neither the Company nor any Affiliate shall
have any further obligations to the Grantee under this Agreement.
5.2 Notwithstanding Section 5.1, if the Grantee's employment is terminated on or
before August 15, 2017, (i) by the Company for any reason other than death,
Disability (as defined in the Employment Agreement) or Cause (as defined in the
Employment Agreement) or (ii) by the Grantee for Good Reason (as defined in the
Employment Agreement), then 75% of the unvested RSUs shall vest.
5.3 Notwithstanding Section 5.1, if the Grantee's employment is terminated on or
after August 15, 2017, but before August 15, 2018, (i) by the Company for any
reason other than death, Disability or Cause or (ii) by the Grantee for Good
Reason, then 65% of the unvested RSUs shall vest.
5.4 Notwithstanding Section 5.1, if the Grantee's employment terminates on or
before August 15, 2019, (i) by the Company for any reason other than death,
Disability or Cause or (ii) by the Grantee for Good Reason; and if in either
case (i) or (ii) the VWAP (as defined in Exhibit 1) of the Common Stock is
greater than $2.50 for the ten trading day period ending on the trading day
immediately prior to the date of the aforementioned termination of employment,
then 50% of the unvested RSUs shall vest.
6. Effect of a Change in Control. If there is a Change in Control (as defined in
the Employment Agreement), this Section 6 shall determine the vesting of any
unvested RSUs.
6.1 If a Change in Control described in Section 10(d)(ii) of the Employment
Agreement occurs (a "10(d)(ii) Event") or if a Change in Control described in
Section 10(d)(i) of the Employment Agreement occurs and is followed by a
termination by the Grantee of his employment for Good Reason pursuant to the
Employment Agreement (a "10(d)(i) Event"), then the Grantee's RSU's shall vest
as follows:
(a) If the Change of Control occurred prior to August 15, 2019, all unvested
RSUs shall vest on the effective date of the Change in Control with respect to a
10(d)(ii) Event, or on the effective date of termination for Good Reason with
respect to a 10(d)(i) Event.
(b) If the Change of Control occurred on or after August 15, 2019, and if the
VWAP of the Common Stock is greater than $2.50 for the ten trading day period
ending on the trading day immediately prior to the effective date of the Change
in Control, 50% of the unvested RSUs shall vest on the effective date of the
Change in Control with respect to a 10(d)(ii) Event, or on the effective date of
termination for Good Reason with respect to a 10(d)(i) Event.
 
2

--------------------------------------------------------------------------------

(c) If the Change of Control occurred on or after August 15, 2019, and if the
VWAP of the Common Stock is less than or equal to $2.50 for the ten trading day
period ending on the trading day immediately prior to the effective date of the
Change in Control, none of the unvested RSUs shall vest.
6.2 If any other Change in Control event occurs, vesting of RSUs shall be
determined solely in accordance with Section 5.
7. Payment of RSUs. Payment in respect of the RSUs vested for the Performance
Period shall be made in shares of Common Stock and shall be issued to the
Grantee as soon as practicable following the vesting date and, in any event,
within 30 days following the vesting date. The Company shall (a) issue and
deliver to the Grantee the number of shares of Common Stock equal to the number
of vested RSUs, and (b) enter the Grantee's name on the books of the Company as
the stockholder of record with respect to the shares of Common Stock delivered
to the Grantee.
8. Transferability. Subject to any exceptions set forth in this Agreement or the
Plan, the RSUs or the rights relating thereto may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the Grantee.
9. Rights as Stockholder; Dividend Equivalents.
9.1 The Grantee shall not have any rights of a stockholder with respect to the
shares of Common Stock underlying the RSUs, including, but not limited to,
voting rights and the right to receive or accrue dividends or dividend
equivalents.
9.2 Upon and following the vesting of the RSUs and the issuance of shares, the
Grantee shall be the record owner of the shares of Common Stock underlying the
RSUs unless and until such shares are sold or otherwise disposed of, and as
record owner shall be entitled to all rights of a stockholder of the Company
(including voting and dividend rights).
9.3 Grantee is aware that the Company has a policy governing the trades of its
insiders and, in accordance therewith, Grantee acknowledges that he has been
advised to consider execution of a Rule 10b5-1 plan to provide for any future
transactions in the Company's securities that he may desire to make in order to
meet his personal planning needs. The Company will assist the Grantee in the
preparation of a Rule 10b-5-1 plan, at the Company's expense, upon Grantee's
request.
10. No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, Consultant or Director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee's employment at any time, with or without Cause.
 
3

--------------------------------------------------------------------------------

11. Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the RSUs shall be adjusted or
terminated in any manner as contemplated by Section 7 of the Plan.
12. Tax Liability and Withholding.
12.1 The Grantee shall be required to pay to the Company, and the Company shall
have the right to deduct from any compensation paid to the Grantee pursuant to
the Plan, the amount of any required withholding taxes in respect of the RSUs
and to take all such other action as the Board of Directors deems reasonably
necessary to satisfy all obligations for the payment of such withholding taxes.
The Board of Directors may permit the Grantee to satisfy any federal, state or
local tax withholding obligation by any of the following means, or by a
combination of such means:
(a) tendering a cash payment;
(b) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable or deliverable to the Grantee as a result of
the vesting of the RSUs; provided, however, that no shares of Common Stock shall
be withheld with a value exceeding the limit necessary to avoid
liability-accounting treatment; or
(c) delivering to the Company previously owned and unencumbered shares of Common
Stock.
12.2 Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
("Tax-Related Items"), the ultimate liability for all Tax-Related Items is and
remains the Grantee's responsibility, and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the RSUs or the
subsequent sale of any shares, and (b) does not commit to structure the RSUs to
reduce or eliminate the Grantee's liability for Tax-Related Items. Within 5 days
of any vesting date of an RSU, the Company has the right, but not the
obligation, to purchase from Grantee a number of the vested shares of common
stock underlying such vested RSU in an amount up to 33% of the value of the
vested common stock, using the VWAP of the Common Stock for the five trading day
period, ending on the trading date prior to the vesting event, as reported on
the NYSE MKT or, if the Company's common stock is not then listed on the NYSE
MKT, as reported by such other exchange as shall then have the Company's common
stock listed.
13. Compliance with Law. The issuance and transfer of shares of Common Stock in
connection with the RSUs shall be subject to compliance by the Company and the
Grantee with all applicable requirements of federal and state securities laws
and with all applicable requirements of any stock exchange on which the
Company's shares of Common Stock may be listed. No shares of Common Stock shall
be transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Company will ensure that a
sufficient number of shares of its common stock are registered on Form S-8 prior
to the vesting of any RSU.
 
4

--------------------------------------------------------------------------------

14. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Senior Vice President and
General Counsel of the Company at the Company's principal corporate offices. Any
notice required to be delivered to the Grantee under this Agreement shall be in
writing and addressed to the Grantee at the Grantee's address as shown in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Company) from time to time.
15. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Maryland without regard to conflict of
law principles.
16. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Board of Directors for
review. The resolution of such dispute by the Board of Directors shall be final
and binding on the Grantee and the Company.
17. RSUs Subject to Plan. This Agreement is subject to the Plan as approved by
the Company's stockholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.
18. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee's beneficiaries, executors and administrators.
19. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
20. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the RSUs in this Agreement does not create any contractual right or other
right to receive any RSUs or other Awards in the future. Future Awards, if any,
will be at the sole discretion of the Board of Directors of the Company. Any
amendment, modification, or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of the Grantee's employment
with the Company.
21. Amendment. The Board of Directors or the Compensation Committee has the
right to amend, alter, suspend, discontinue or cancel the RSUs, prospectively or
retroactively; provided, that, no such amendment shall adversely affect the
Grantee's material rights under this Agreement without the Grantee's consent.
 
5

--------------------------------------------------------------------------------

22. [Reserved.]
23. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"), and
any exemption from Section 409A of the Code, and shall in all respects be
administered in accordance with and interpreted to ensure compliance with
Section 409A of the Code. Grantee's termination of employment events under this
Agreement shall be interpreted in a manner consistent with the separation from
service rules under Section 409A of the Code. Furthermore, if, at the time of
termination of employment with the Company, Company has stock which is publicly
traded on an established securities market and Grantee is a "specified employee"
(as defined in Section 409A of the Code) and it is necessary to postpone the
vesting or distribution of Common Stock otherwise payable pursuant to this
Agreement as a result of such termination of employment to prevent any
accelerated or additional tax under Section 409A of the Code, then Company shall
postpone the commencement of the payment of such payment or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to Grantee) that are not otherwise paid within the short-deferral exception
under Section 409A of the Code and are in excess of the lessor of two (2) times
(i) Grantee's then annual compensation or (ii) the limit on compensation then
set forth in Section 401(a)(17) of the Code, until the first payroll date that
occurs after the date that is six months following Grantee's separation from
service with the Company (within the meaning of Section 409A of the Code). The
accumulated postponed distribution of shares of Common Stock shall be made
within ten days after the end of the six month period.
24. No Impact on Other Benefits. The value of the Grantee's RSUs is not part of
his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.
25. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.
26. Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the RSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the vesting or settlement of the RSUs or
disposition of the underlying shares and that the Grantee has been advised to
consult a tax advisor prior to such vesting, settlement or disposition.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

   
GSE SYSTEMS, INC.
 
 
  By:


/s/ Kyle J. Loudermilk
 
Name:
Title:
Kyle J. Loudermilk
Chief Executive Officer
   
 
 
/s/ Christopher D. Sorrells
   
Christopher D. Sorrells
 



6

--------------------------------------------------------------------------------

EXHIBIT 1


Performance Period
The Performance Period shall be the period commencing on the Grant Date and
ending on August 15, 2021.
Performance Measures
The number of RSUs vested shall be determined by reference to the Volume
Weighted Average Price ("VWAP") of the Company's common stock, calculated to two
decimal places, using all trades completed on a trading day as reported by the
NYSE MKT or, if the Company's common stock is not then listed on the NYSE MKT,
by such other exchange on which the Company lists its common stock. For example,
if the Company's common stock traded three times on a single trading date in the
following amounts (20 shares traded at $2.50, 55 shares traded at $2.51 and 100
shares traded at $2.48), the VWAP for that day would be $2.49.
Determining RSUs Earned
Except as otherwise provided in the Plan or the Agreement, on the Grant Date,
the Grantee will receive 335,000 RSUs which will vest as follows:
1. 125,000 RSUs will vest if the VWAP of the Common Stock as quoted on the NYSE
MKT exceeds $3.25 for a 30 consecutive trading day period.
2. An additional 125,000 RSUs will vest if the VWAP of the Common Stock as
quoted on the NYSE MKT exceeds $4.25 for a 30 consecutive trading day period.
3. An additional 85,000 RSUs will vest if the VWAP of the Common Stock as quoted
on the NYSE MKT exceeds $6.00 for a 30 consecutive trading day period.
7